PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/787,455
Filing Date: 18 Oct 2017
Appellant(s): Kelvin Thermal Technologies, Inc.



__________________
Jason A. Sanders (Reg. No. 59,984)
For Appellant(s)


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 24 June, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 February, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-2, 6-8, and 16 are rejected under AIA  35 U.S.C 102(a)(2) as being anticipated by YEH (US 2017/0350657 A1), herein referred to as “YEH”.

(2) Response to Argument
A. Summary of Issues for Review
In making the allegations that prior art cited purportedly fail to anticipate the claims, the Appellant brings forth two main issues for review, specifically:
(1) The Examiner, allegedly, has failed to rely upon broadest reasonable interpretation at pages 5-6 of the Appeal Brief filed on the 24 June, 2022.
(2) Allegations related to the gaps being between spacer members not defined by the first and second panels at pages 7-8 of the Appeal Brief filed on the 24 June, 2022.

The Examiner addresses each of Appellant’s arguments in turn, and for the reasoning that follows, it is, respectfully, submitted that the outstanding Final Rejection mailed on 24 February, 2022 should be sustained.

B. The Examiner, allegedly, has failed to rely upon broadest reasonable interpretation at pages 5-6 of the Appeal Brief filed on the 24 June, 2022.
In regards to Appellant’s arguments set forth at pages 5-6 of the Appeal Brief filed on 24 June, 2022, the Examiner disagrees, and finds the arguments unpersuasive.
Appellant alleges that paragraph 33 analogizes the thickness of the gap with the height, and as such the specification makes clear that the thickness of the gap relates to the height of the gap. As such, the Appellant argues that the Examiner has not relied upon broadest reasonable interpretation in light of the specification.  While the Appellant may be their own lexicographer, the passage cited, paragraph 33 of the originally-filed specification, fails to set forth an explicit definition of the gap, or otherwise clear intention setting a controlling interpretation thereof, being particularly, the gap is the height residing between the first and second casings or a correlation between the height and thickness of the gap. As such, broadest reasonable interpretation of the claim, in light of the specification, ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)); MPEP §2111.01-I),  is that the gap, as defined by the claims, is the space existing between the first and second casing, wherein a thickness is a dimension of the gap that is varied across the first and second casings. The thickness of the gap is not provided by special definition, or otherwise controlling interpretation, to be the height dimension of the gap. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” MPEP §2111.01 – II. The Examiner finds the Appellant’s arguments directed to such interpretation that import into the claims the gap being the height between the first and second casings, such that the thickness is the height dimension of the gap. As such, this interpretation would be improper, as the claim language is broader due to the Appellant not clarifying within the claims the particular thickness of the gap being the height defined between the first and second casings, such that the thickness of the gap is the height dimension thereof. 
Further, Appellant points to paragraph 44, at page 6 of the Appeal Brief filed on 24 June, 2022, which characterizes the vapor core as “variable width”, which lends to the Examiner’s position that the gap and thickness are not limited, either through special definition or otherwise controlling interpretation of the specification, to being explicitly the dimension correlated to the height of the gap, as alleged by the Appellant.  By providing both recitations of the gap being varied respective to the thickness, or width, of the gap, it is evident that the direction provided by the Appellant within the originally-filed specification, is that the dimension (or thickness claimed) of the gap being varied is not limited to the height dimension the gap, but that a dimension of the gap is being varied. As such, the Examiner, as noted within the Final Office Action mailed on 24 February, 2022, pointed to the meaning of the variation of the thickness of the gap being from one side to another, which is consistent with the definitions provided for width and thickness, which is used to ascertain the broadest reasonable interpretation, in light of the specification, of the claimed thickness and gap of the claimed invention (“Relatively large measurement through, or between opposite surfaces” Oxford English Dictionary definition for thickness ( https://www.oed.com/view/Entry/200727?rskey=M4B6Zb&result=1&isAdvanced=false#eid ); “The linear extent of something as measured across or from side to side” Oxford English Dictionary definition for width (https://www.oed.com/view/Entry/228922?redirectedFrom=width#eid )). See Final Office Action pages 17-19. Appellant alleges, within this Appeal Brief, that such interpretation is “based on a broadest possible interpretation rather than on a broadest reasonable interpretation”. However, in view of the above evidence provided within the specification and through extrinsic evidence, consistent with the use of the claim terminology within the originally-filed specification (width and thickness are noted with the variation of the gap), the thickness of the gap is not limited by special definition, or otherwise controlling claim interpretation, such that the broadest reasonable interpretation, without importing claim limitations from the specification to the claims, is that the gap, as defined by the claims, is the space existing between the first and second casing, wherein a thickness is a dimension of the gap that is varied across the first and second casings. (“The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.”; “It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings.”; MPEP §2111.01-III). As such, the Examiner is not persuaded to Appellant’s allegations, in view of the above analysis of the claim interpretation.

C. Allegations related to the gaps being between spacer members not defined by the first and second panels at pages 7-8 of the Appeal Brief filed on the 24 June, 2022.
Appellant alleges, in view of the Examiner’s definition of the gap, that the longitudinal and lateral gaps shown within the Examiner’s annotation of Figure 2 of YEH are not gaps between the first panel 11 and the second panel 12. However, the Examiner disagrees with Appellants assertions.  The claim defines the gap as being between the first and second casings. As noted within the rejection set forth within the Final Office Action mailed on 24 February, 2022, the space provided between the first and second casings is construed as the gap. This is shown within figures 1, 3, 4, and 5 of YEH. This provides that the gap, in view of annotated figure 2, is the space which takes up the interior defined between the interior of the first and second panels of YEH.  As shown, and explained with regards to annotated figure 2, the gap is shown to vary either along lateral or longitudinal dimensions (exemplified by the solid or dotted lines thereof) due to the positioning of the spacer members within the interior of the first and second casings. This does not negate the presence of the gap being between the first and second casings, as there still exists a space between the first and second casings with the spacers provided therein to segment the gap to different sections of the thermal ground plane of YEH. In view of this, the Examiner is not persuaded to Appellant’s allegations respective to the definition of the gap between the first and second casings, as defined by the Examiner within the Final Office Action mailed on 24 February, 2022. 

Conclusion
The Examiner submits that by the foregoing reasoning, all of the Appellant’s arguments traversing the outstanding rejection of the claims have been shown to be unpersuasive. Accordingly, for the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JENNA M HOPKINS/Primary Examiner, Art Unit 3763           
                                                                                                                                                                                             Conferees:
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763                

                                                                                                                                                                                        /SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.